EXHIBIT 10.1
 
SALISBURY BANCORP, INC.
2015 PHANTOM STOCK APPRECIATION UNIT
AND LONG-TERM INCENTIVE PLAN
______________________


Amendment Number One
______________________


THIS AMENDMENT NUMBER ONE (the “Amendment”) to the Salisbury Bancorp, Inc. 2015
Phantom Stock Appreciation Unit and Long-Term Incentive Plan (the “Plan”) is
made by Salisbury Bancorp, Inc. (the “Company”) effective as of the 1st day of
January, 2015.
 
WHEREAS, the Board of Directors of the Company (the “Board”) maintains the Plan;
and
 
  WHEREAS, the Board desires to amend the Plan in order to limit the maximum
number of Phantom Stock Appreciation Units that may be issued in any one Plan
Year to 200,000; and


  WHEREAS, the Board further desires to amend the Plan in order to provide that
grants of Phantom Stock Appreciation Units not made within a Plan Year shall not
be added to or serve to increase the grant limit in any future Plan Year; and


  WHEREAS, Section 6.1 of the Plan authorizes the Board to amend the Plan.


NOW, THEREFORE, Amendment Number One is hereby adopted as follows:
 
1.  
Section 3.1 of the Plan is hereby amended to read as follows:



“Available Phantom Stock Appreciation Units.  The number of Phantom Stock
Appreciation Units available for Award under the Plan shall be Two Million Five
Hundred Thousand (2,500,000), subject to adjustment as determined in Section
3.3.  The maximum number of Phantom Stock Appreciation Units that may be issued
as Awards in any Plan Year shall be limited to 200,000, subject to adjustment as
determined in Section 3.3, provided that un-awarded Phantom Stock Appreciation
Units in any Plan Year shall not be carried over from one Plan Year to another
in order to increase the maximum number of Phantom Stock Appreciation Units in
any future Plan Year.”


IN WITNESS WHEREOF, this Amendment has been executed as of the date set forth
below.
 
SALISBURY BANCORP, INC.




Date:  January 30, 2015                                                       
By: /s/Richard J. Cantele, Jr.        
Print Name: Richard J. Cantele, Jr.
                                                                                               
Title: President and Chief Executive Officer